Citation Nr: 1211722	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nerves and nervous condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for joint pain of the right shoulder as a qualifying disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues on appeal were remanded by the Board in February 2009 and November 2010 for further development, and that development has been sufficiently accomplished with respect to the issue of entitlement to service connection for joint pain of the right shoulder as a qualifying disability under 38 C.F.R. § 3.317.  

The remaining issue of entitlement to service connection for an acquired psychiatric disorder, claimed as nerves and nervous condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1998, the RO denied a claim for service connection for joint pain of the right shoulder as due to an undiagnosed illness.  The Veteran was notified of this decision and apprised of his appellate rights but he did not perfect his appeal.  This is the last final denial as to this issue.

2.  The evidence added to the record since May 1998 is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder, is cumulative or redundant of the evidence of record in May 1998, and otherwise does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for joint pain of the right shoulder as a qualifying disability under 38 C.F.R. § 3.317 is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been submitted to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disorder.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.  In this regard, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Veterans Claims Court clarified that the phrase "raise a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  

Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for joint pain of the right shoulder as due to an undiagnosed illness was denied by the RO in May 1998.  

The claim was not well-grounded in that no such disability was found after the RO reviewed the service treatment records and VA general medicine, joints, and neurological system examinations (service treatment records included an entry for July 1996, at which time there was a report of shoulder pain without a corresponding diagnosis, and April 1998 X-rays of the shoulders also revealed normal findings).  While the Veteran disagreed with the denial of the claim for service connection for joint pain, he failed to perfect the appeal following the April 1999 statement of the case. 

In September 2003, the Veteran submitted his current claim.  The RO denied the claim in March 2004, finding that new and material evidence had not been submitted to reopen the claim.  He perfected his appeal of the denial and this claim is now before the Board. 

After reviewing the record, the Board finds that new and material evidence has not been submitted in order to reopen the claim for service connection for a right shoulder disorder.

In this case, the evidence submitted after the May 1998 RO decision consists of statements by the Veteran and his representative, and voluminous VA treatment records, dated from April 1998 to November 2010.  Most of the VA treatment records are new for this claim in that they were not of record prior to May 1998.

Regarding the right shoulder, VA treatment records reflect that the Veteran reported pain in both shoulders to his primary care physician in July and August 2004, and that while X-rays of the shoulders were ordered at that time, available VA treatment records dated subsequent to that date do not indicate that such X-rays were ever taken.  Additional records merely reveal that he again complained of pain in the shoulders in June 2006, August 2009, and July 2010, at which time the pain was noted to be associated with pain in the back of the neck and upper dorsal region that corresponded to the trajectory of the trapezius muscle.  

That the Veteran had previously reported pain without the diagnosis of a chronic condition had already been established in the record.  Whether seeking service connection directly or presumptively under § 3.317, pain alone is not a disability for VA benefits purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, the Board finds such evidence to be essentially cumulative of evidence previously of record, that material evidence has not been submitted, and that the reopening of the claim is therefore not warranted.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letters provided to the Veteran in September 2003 and April 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO obtained VA treatment records and the Veteran submitted private treatment records.  Further, he was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge but failed to appear for his scheduled hearing.  In addition, pursuant to the Board's November 2010 remand, he was also given an opportunity to sign and return an authorization that would have permitted the Board to seek additional private records to substantiate the claim, and he failed to send back an executed authorization.

Next, the Board concludes that a specific VA medical opinion is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA opinion or examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained (with the exception of the private records which, without a signed authorization, VA is unable to obtain).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for joint pain of the right shoulder as due to an undiagnosed illness, the appeal is denied.


REMAND

Turning next to the Veteran's claim for service connection for an acquired psychiatric disorder, the record reflects that his active service included service in the Persian Gulf from January to June 1991, and that he was the recipient of both the Southwest Asia Service Medal and the Kuwait Liberation Medal. 

VA treatment records reflect that in October 2003, the Veteran walked into a VA psychiatric clinic complaining of agitation, confusion, anxiety, insomnia, and nightmares of his war experiences.  He also complained of irritability with frequent outbursts of aggressive behavior and auditory hallucinations such as hearing a baby crying.  

It was noted that the Veteran had first been evaluated at the clinic in June 2002, at which time the impression was anxiety disorder, not otherwise specified, posttraumatic stress disorder (PTSD) traits, and cyclothymic disorder.  The diagnostic impression at this time was cyclothymic disorder, domestic violence, and PTSD traits.  He was advised to undergo supportive psychotherapy.  

In December 2003, March 2004, and July 2004, the Veteran's problem list included depressive disorder.  In September 2004, he complained of persistent thoughts, memories, and repetitive nightmares of war, and asserted that all of his problems were a consequence of his military experience and participation in the Kuwait Conflict.  The diagnosis at this time was cyclothymic disorder and a screening for PTSD was noted to be positive.  

In October 2004, the list included both depressive disorder and cyclothymic disorder, and in May and October 2005, the diagnosis was cyclothymic disorder, and a screen for PTSD was noted to be negative.  The Veteran's problem list no longer included depressive disorder.  Thereafter, he was diagnosed with bipolar II disorder at the time of evaluations in March 2006, November 2006 (screening for PTSD was again negative), March 2007, July 2007, April 2008, and January 2009.  

An April 2009 VA examiner subsequently rendered an Axis I diagnosis of bipolar disorder, not otherwise specified.  She found that the Veteran's psychiatric disorder was not related to active service on the basis that there were no psychiatric complaints or findings in service, he had a normal psychiatric evaluation at the time of service separation, there was no relevant medical care rendered within one year of service separation, and that he did not seek psychiatric care until five years after his discharge from service.  

In addition, the Veteran continued to be diagnosed with a bipolar II disorder in May 2009 and July 2010, at which time he reported frequent memories and nightmares about Iraq War incidents.  

In this regard, on July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The revised rule provides: Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states (with added emphasis):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Therefore, since the Veteran has consistently been diagnosed with psychiatric disability, including PTSD traits, and has not had an examiner consider whether he has PTSD based on the above-noted provision, the Board finds that this matter must be remanded for an appropriate examiner to consider entitlement to service connection for PTSD based on the Veteran's history of service in a hostile environment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the San Juan VA Medical Center for the period from November 2010 to the present.

2.  The Veteran should be given an opportunity to provide specific information with respect to whether he was caused to be in fear of hostile military or terrorist activity during service.

3.  Thereafter schedule the Veteran for an examination to determine the etiology of any acquired psychiatric disorder, to include PTSD.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.  

If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, or is otherwise related to, service, to include any specifically verified stressor or the Veteran's fear of hostile military or terrorist activity during the Veteran's period of service.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.  

A complete rationale for all opinions must be provided. 

4.  Review the claims file and ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, to include specific consideration of the amended provisions of 38 C.F.R. § 3.304 (f).  

If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


